SUPPLEMENT DATED DECEMBER 7, 2009 TO PROSPECTUSES DATED MAY 1, 2009 FOR SUN LIFE FINANCIAL MASTERS ACCESS, SUN LIFE FINANCIAL MASTERS EXTRA, SUN LIFE FINANCIAL MASTERS CHOICE, SUN LIFE FINANCIAL MASTERS FLEX, AND MFS REGATTA CHOICE PROSPECTUS DATED MAY 1, 2008 FOR MFS REGATTA EXTRA PROSPECTUSES DATED MAY 1, 2007 MFS REGATTA CHOICE II AND MFS REGATTA FLEX II PROSPECTUSES DATED MAY 1, 2006 FOR MFS REGATTA ACCESS AND MFS REGATTA FLEX FOUR ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F On November 23, 2009, shareholders approved the mergers of the following portfolios of the MFS Variable Insurance Trust II after the close of business on December 4, 2009: MFS Capital Appreciation Portfolio merged with and into MFS Massachusetts Investors Growth Stock Portfolio MFS Mid Cap Value Portfolio merged with and into MFS Value Portfolio MFS Capital Appreciation Portfolio and MFS Mid Cap Value Portfolio are no longer available for investment and all references to these portfolios are hereby deleted from the prospectus. Please retain this supplement with your Prospectus for future reference. MFS
